Citation Nr: 0618491	
Decision Date: 06/23/06    Archive Date: 06/30/06

DOCKET NO.  04-08 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for headaches, as a residual of a head injury, including 
entitlement to a rating higher than 30 percent as of April 
25, 2003.

2.  Whether new and material evidence has been obtained to 
reopen the previously denied claim of entitlement to service 
connection for depression, to include as due to service-
connected headaches as a residual of a head injury.

3.  Whether new and material evidence has been obtained to 
reopen the previously denied claim of entitlement to service 
connection for hearing loss, to include as secondary to 
service-connected headaches as a residual of a head injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant/Veteran


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from July 1948 to April 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

The veteran testified before the Board in March 2005.  A 
transcript of that hearing is of record.  

At his March 2005 hearing, the veteran testified that he was 
no longer able to work because of his service-connected 
headaches and he expressed a desire to file a claim for a 
total evaluation based on individual unemployability (TDIU).  
This claim is not before the Board for adjudication and is 
hereby referred to the RO for appropriate action.

The issues of entitlement to service connection for 
depression and hearing loss, on the merits, are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has had very frequent, completely prostrating 
headaches productive of severe economic inadaptability since 
he submitted his claim in July 1995.

3.  In a July 1999 decision, the Board denied the veteran's 
claim of entitlement to service connection claim for major 
depression.  The veteran was given notice of his appellate 
rights, but did not appeal the denial of benefits.

4.  Evidence obtained since the July 1999 Board decision is 
new and raises a reasonable possibility of substantiating the 
claim for entitlement to service connection for major 
depression.

5.  By rating decision in April 1995, the RO denied the 
veteran's claim of entitlement to service connection for head 
injury residuals, to include hearing loss.  The veteran was 
given notice of his appellate rights, but did not appeal the 
denial of benefits.

6.  Evidence obtained since the April 1995 rating decision is 
new and raises a reasonable possibility of substantiating the 
claim for entitlement to service connection for hearing loss.


CONCLUSIONS OF LAW

1.  Criteria for a disability rating of 50 percent for 
headaches, as a residual of a head injury, have been met as 
of July 17, 1995.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 4.1-4.16, 4.124(a), Diagnostic Code 8100 (2005).

2.  The July 1999 Board decision is final.  38 U.S.C.A. 
§ 7104(b) (West 2002).

3.  New and material evidence has been obtained to reopen the 
claim of entitlement to service connection for major 
depression.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2005).

4.  The April 1995 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).

5.  New and material evidence has been obtained to reopen the 
veteran's claim of entitlement to service connection for 
hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In a letter dated in May 2003, VA notified the veteran of the 
information and evidence needed to substantiate and complete 
his claims of entitlement to service connection based on 
submission of new and material evidence, including what part 
of that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letter also generally advised the 
veteran to submit any additional information in support of 
his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Additional notice of the five elements of a service-
connection claim was not provided as is now required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) as that 
case was just decided by the United States Court of Appeals 
for Veterans Claims (Court) in March 2006.  The Board 
specifically finds that the veteran is not prejudiced in this 
case as his claims for entitlement to service connection are 
being remanded for further development and any deficiencies 
in notice may be remedied at that time.  More importantly, 
the Board points out that the veteran was not given specific 
notice regarding what information was necessary to reopen his 
claims for service connection as is required by Kent v 
Nicholson, No. 04-181 (U.S. Vet. App. Mar. 2006), but the 
Board finds that, inasmuch as the determination below 
constitutes a full grant of that portion of the appeal, any 
error in notice content or timing on that aspect of the 
appeal is harmless.  

With respect to the claim of entitlement to a higher initial 
rating for headaches, the Board notes that the veteran was 
provided notice of the information and evidence necessary to 
substantiate the claim, notice of the information and 
evidence that VA would provide, and notice of the information 
and evidence the veteran was expected to provide by way of a 
February 2004 Statement of the Case and November 2004 
Supplemental Statement of the Case.  Although this is not 
adequate notice pursuant to Quartuccio, Pelegrini, and 
Dingess, the Board finds that there is no prejudice to this 
veteran because the decision below provides the veteran a 50 
percent disability rating for his service-connected headache 
disability and the veteran has specifically asserted that he 
meets the criteria of the 50 percent disability rating.  
Additionally, the RO may remedy any notice deficiencies when 
the case is returned to implement the grant of benefits.  
Accordingly, the Board finds that VA met its duty to notify 
the veteran of his rights and responsibilities under the 
VCAA.

The Court held in Pelegrini that a VCAA notice, as required 
by 38 U.S.C.A. Section 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial appealed AOJ decision with respect to 
the claim of entitlement to service connection for headaches 
was pending at the time the VCAA was enacted and, as such, 
notice prior to that decision was not possible.  The Court 
acknowledged in Pelegrini that some claims were pending at 
the time the VCAA was enacted and that proper notice prior to 
the initial AOJ decision was impossible.  The Court 
specifically stated in Pelegrini that it was not requiring 
the voiding or nullification of any AOJ action or decision, 
only finding that appellants are entitled to VCAA-content-
complying notice.  Thus, the timing of the notice in this 
matter does not nullify the rating action upon which this 
appeal is based and the Board specifically finds that the 
veteran was not prejudiced by the post-AOJ decision notice 
because he was given sufficient time to submit and/or 
identify any and all evidence necessary to substantiate his 
claim.  Notice with respect to the other claims on appeal was 
provided prior to the appealed AOJ decision, in keeping with 
Pelegrini.  Under these circumstances, the Board finds that 
the notification requirements of the VCAA have been satisfied 
as to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him physical examinations, and by affording him the 
opportunity to give testimony before the Board in March 2005.  
It appears that all known and available records relevant to 
the issues here on appeal have been obtained and are 
associated with the veteran's claims file, and the veteran 
does not appear to contend otherwise.  Thus, the Board finds 
that VA has done everything reasonably possible to notify and 
to assist the veteran and that no further action is necessary 
to meet the requirements of the VCAA.

Increased Rating

The veteran contends that his headaches are more severe than 
rated and that they have been consistently severe over the 
years to warrant assignment of a 50 percent schedular rating; 
the record does not show that the veteran asserted that his 
headaches increased in severity after the March 2003 rating 
decision implementing a Board grant of service connection for 
headaches in which an initial rating of 10 percent was 
assigned.  The veteran submitted a notice of disagreement 
with respect to the increase of the rating to 30 percent, 
which became effective in April 2003, well within one year of 
the March 2003 rating decision assigning the 10 percent 
initial rating.  As such, the Board determines that the 
appropriate issue before it for adjudication is entitlement 
to an initial rating higher than 10 percent, including 
entitlement to a rating higher than 30 percent as of April 
2003.

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and a higher 
initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary 
concern.  Consideration must also be given to a longitudinal 
picture of the veteran's disability to determine if the 
assignment of separate ratings for separate periods of time, 
a practice known as "staged" ratings, is warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's headaches have been evaluated using criteria 
for migraines found at 38 C.F.R. Section 4.124(a), Diagnostic 
Code 8100.  Specifically, a 30 percent rating may be assigned 
upon a showing of migraine headaches with characteristic 
prostrating attacks occurring on an average once a month over 
the last several months, and a 50 percent rating may be 
assigned for migraine headaches with very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 4.3.

The veteran underwent a VA examination in February 2001.  He 
stated that he had headaches two to three times a month that 
involved "stinging and sharp" pain.  Each episode lasted 
two to three days.  The veteran underwent a VA examination in 
July 2002.  He reported the same headache symptoms as in 
February 2001.  The veteran underwent a VA examination in 
August 2003.  He reported headaches twice a month that were 
incapacitating and that required him to lie down for the 
entire day.  At his March 2005 hearing before the Board, the 
veteran testified that he had headaches three to four times a 
month that lasted for three to four days.  He said that when 
he had a headache, he had to lie down in a dark room and take 
his medications.  He also noted that he took daily medication 
and saw a physician on a regular basis for headaches and had 
done so for many years.  The veteran also testified that he 
had to retire early from his job because he could not perform 
his job duties due to the headaches.  

The medical evidence of record clearly shows consistent 
complaints of debilitating headaches throughout the duration 
of this appeal and there is no suggestion in the medical 
evidence that the veteran's headaches recently increased in 
severity.  The Board finds the veteran's assertions regarding 
the frequency and severity of his headaches to be both 
competent and credible as they are supported by years of 
medical treatment records.  Thus, when resolving all 
reasonable doubt in favor of the veteran, the Board finds 
that the veteran's headache disability more nearly 
approximates the criteria for a 50 percent disability rating 
and has for the entire period of time in question.  
Therefore, the Board finds that a 50 percent disability 
rating for the veteran's service-connected headaches as a 
residual of a head injury is warranted and there is no need 
to assign staged ratings.  As noted above, the 50 percent 
disability rating is the highest schedular rating available 
for headaches.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

Although the veteran asserts that he is unemployable because 
of his service-connected headaches, the record does not 
include any specific factors which may be considered to be 
exceptional or unusual in light of VA's schedule of ratings.  
The veteran has not required frequent periods of 
hospitalization for his headache disability and treatment 
records are void of any finding of exceptional limitation 
beyond that contemplated by the schedule of ratings.  The 
Board does not doubt that limitation caused by headache pain 
has an adverse impact on employability; however, loss of 
industrial capacity is the principal factor in assigning 
schedular disability ratings.  See 38 C.F.R. §§ 3.321(a) and 
4.1.  38 C.F.R. Section 4.1 specifically states: 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  Consequently, the Board finds 
that the 50 percent evaluation for the entire period of time 
in question assigned in this decision adequately reflects the 
clinically established impairment experienced by the veteran 
and a higher rating is denied on an extra-schedular basis.

New and Material Evidence Claims

In a July 1999 Board decision, the veteran's claim of 
entitlement to service connection for major depression was 
denied.  The veteran did not appeal that decision and it is 
final.  See 38 U.S.C.A. § 7104(b).  In an April 1995 RO 
decision, the veteran's request to reopen the claim of 
entitlement to service connection claim for hearing loss was 
denied.  The veteran did not appeal that decision and it is 
now final.  See 38 U.S.C.A. § 7105(c).  When a claim is the 
subject of a prior final denial, it may nevertheless be 
reopened if new and material evidence is presented or 
secured.  See 38 U.S.C.A. § 5108.  

In April 2003, the veteran requested that his claims of 
entitlement to service connection for major depression and 
for hearing loss, both as secondary to his in-service head 
injury, be reopened.  When a claim to reopen is presented, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  For claims 
filed after August 2001, such as the veteran's claims, new 
evidence means existing evidence not previously submitted to 
agency decisionmakers that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 
38 C.F.R. § 3.156.  For the purpose of establishing whether 
new and material evidence has been obtained, the credibility 
of the evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Subsequent to the prior final decisions on service connection 
for major depression and hearing loss, VA received new and 
material evidence which addresses the etiology of the 
veteran's current major depression and hearing loss.  As 
such, the new evidence does raise a reasonable possibility of 
substantiating the veteran's claims and provides a basis to 
reopen the veteran's claims of entitlement to service 
connection for major depression and hearing loss.  As such, 
the appeal with respect to these issues is granted to this 
extent only.


ORDER

Entitlement to a 50 percent disability rating for headaches, 
as a residual of a head injury, is granted as of July 17, 
1995, subject to the laws and regulations governing the award 
of monetary benefits.

New and material evidence having been obtained, the claim of 
entitlement to service connection for major depression is 
reopened.

New and material evidence having been obtained, the claim of 
entitlement to service connection for hearing loss is 
reopened.


REMAND

As to the issue of entitlement to service connection for 
depression, the Board notes that the veteran claims that his 
depression is secondary to the head injury which occurred 
during active duty service.  The veteran has submitted 
medical articles which discuss the relationship between head 
injuries and depression.  The August 2003 VA examination 
report states that it is not likely that the veteran's 
depression is secondary to his head injury; however, the 
examiner provided no rational whatsoever to support that 
opinion.  Therefore, the Board finds that this matter must be 
remanded pursuant to 38 C.F.R. Section 3.159(c)(4) to obtain 
a medical opinion that addresses the likelihood of an 
etiological relationship between the veteran's in-service 
head injury and his current depression and provides a 
rationale for any opinion expressed.

As to the issue of entitlement to service connection for 
hearing loss, the Board notes that the veteran claims his 
hearing loss is secondary to either the in-service head 
injury or to the medications he has taken for his service-
connected malaria.  There is a medical opinion of record 
which addresses the likelihood of a relationship between the 
veteran's service-connected malaria and his hearing loss, but 
it does not address the likelihood of an etiological 
relationship between the veteran's medication which was taken 
for the service-connected malaria nor is there a medical 
opinion which addresses the likelihood of an etiological 
relationship between the veteran's in-service head injury and 
his hearing loss.  Additionally, the veteran has submitted 
various medical articles which address these issues regarding 
his hearing loss claim.  Therefore, the Board finds that this 
issue must also be remanded pursuant to 38 C.F.R. Section 
3.159(c)(4) to obtain a medical opinion which addresses the 
etiology of the veteran's hearing loss and provides a 
rationale for any opinion expressed.

Upon remand, the veteran should be provided VCAA notice 
pursuant to Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

Accordingly, this matter is remanded the following action:

1.  Send the veteran and his 
representative a corrective VCAA notice 
pursuant to Dingess.  Perform all 
necessary development as a result of any 
response received from the veteran.  

2.  Arrange for the veteran to undergo 
psychological or psychiatric examination 
to determine the nature and etiology of 
his complaints of depression.  It is 
imperative that the veteran's claims file 
be made available to the examiner for 
review in connection with the 
examination.  The examiner should 
determine if the veteran has a current 
psychiatric disability and render all 
appropriate diagnoses.  The examiner 
should state whether it is at least as 
likely as not (50 percent probability or 
higher) that each diagnosed disability is 
etiologically related to the head injury 
the veteran incurred during active duty 
service or to any other aspect of his 
active duty service.  If no psychiatric 
disability is found on examination, the 
examiner should so state.  A detailed 
rationale must be provided for all 
opinions expressed.

3.  Schedule the veteran for an 
audiologic examination.  It is imperative 
that the veteran's claims file be made 
available to the examiner for review in 
connection with the examination.  The 
examiner should determine if the veteran 
has a current hearing loss disability and 
render all appropriate diagnoses.  The 
examiner should address whether it is at 
least as likely as not (50 percent 
probability or higher) that each 
diagnosed disability is etiologically 
related to medication taken by the 
veteran to treat service-connected 
malaria, or to the head injury the 
veteran incurred during active duty 
service, or to any other aspect of his 
active duty service.  If no hearing loss 
disability is found on examination, the 
examiner should so state.  A detailed 
rationale must be provided for all 
opinions expressed.

4.  When the development requested has 
been completed, the case should be 
reviewed on the basis of the additional 
evidence.  If the benefits sought are not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


